DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is a 371 of PCT/US2018/044129, filed on 07/27/2018, which is entitled to and claims the benefit of priority of U.S. Provisional App. No. 62/538,038, filed 06/28/2017. The preliminary amendment filed on 04/06/2021 is entered and acknowledged by the Examiner. 
3.	Applicant’s election of Group I, claims 1-7, 14-16, 18 without traverse in the reply filed on 03/10/2022 is acknowledged. 
4.	Claims 1-19 are pending. Claims 1-7, 14-16, 18 are under examination on the merits. Claims 8-13,17,19 are withdrawn to a non-elected invention from further consideration.
  
Information Disclosure Statement
5.	The information disclosure statement submitted on 01/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.
Drawings
6.	The drawings are received on 01/27/2020. These drawings are acceptable.


Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


8.	Claims 1-7, 14-16, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1 recites “first narrow extinction range”, and “a unique additional, narrow extinction range”, wherein applicant fails to articulate by sufficiently distinct functional language 
applicants regards as those which will facilitate “narrow extinction range” requisite to identify the required range or matter claimed, thus claim 1 constitutes indefinite subject matter as per the metes and bounds of said phrase engenders indeterminacy in scope. Claims 2-7, 14-16, 18  being depended on claim 1 are rejected as well. 

9.	Claims 1-7, 14-16, 18 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 1 recites the limitation "the first and one or more additional populations" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-7, 14-16, 18  being depended on claim 1 are rejected as well. 
For the purpose of examination against the prior art, claim 1 is construed to recite “the first and the one or more additional populations”. 

10.	Claims 1-7, 14-16, 18 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 1, recites “is selected from the following group: a nanoshell, a nanostar, a nanocup, a nanoprism, and a combination thereof”, wherein the improper phrasing of the Markush group renders the claim indefinite because it is unclear which members of the group are part of the claimed invention.  Markush groups must be stated in the alternative, of which one acceptable form is “…selected from the group consisting of A, B and C.”  See MPEP § 2173.05(h). Claims 2-7, 14-16, 18 being depended on claim 1 are rejected as well. 

11.	Claim 2 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 2 recites the limitation  “the plasmonic nanocrystals” and "the first and one or more additional populations" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. 
For the purpose of examination against the prior art, claim 2 is construed to recite “the one or more plasmonic nanocrystals” and  “the first and the one or more additional populations”. 

12.	Claim 2 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 2, recites “is selected from the following group: gold, silver, copper, aluminum, titanium nitride (TiN), indium tin oxide (ITO), and a combination thereof.”, wherein the improper phrasing of the Markush group renders the claim indefinite because it is unclear which members of the group are part of the claimed invention.  Markush groups must be stated in the alternative, of which one acceptable form is “…selected from the group consisting of A, B and C.”  See MPEP § 2173.05(h).

13.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 7 recites “wherein a ratio of the first population to the second population to the third population is 0.1:0.1:1.3”, wherein applicant fails to articulate by sufficiently distinct functional language if the recited ratio is based on size or mass% of the first population to the second population to the third population is 0.1:0.1:1.3, thus claim 7 constitutes indefinite subject matter as per the metes and bounds of said phrase engenders indeterminacy in scope. 

Claim Rejections - 35 USC § 102
14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

15.	Claims 1-5,14-16, 18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hashimura et al. (US Pub. No. 2013/025856 A1, hereinafter “’456”). 

Regarding claim 1: ‘456 discloses a composition (Page 1, [ 0011]) comprising: a first population of one or more plasmonic nanocrystals having a first, narrow extinction range, and one or more additional populations of one or more plasmonic nanocrystals, each of the one or more additional populations having a unique additional, narrow extinction range (Page 3, [0050]; Fig. 1A; Page 7, Claims 1 & 6), wherein an absorbance spectrum of the composition (i.e., film with embedded triangular plate; Page 7, Claim 7) is characterized by the first, narrow extinction range and the one or more additional, narrow extinction ranges that together block infrared light wavelengths, and the first and the one or more additional populations is selected from the group consisting of nanoprism (Page 4, [0059]; Figs. 6A & 6B; Page 7, Claim 6; Page 7, Claim 17). 

Regarding claim 2: ‘456 discloses the composition (Page 1, [ 0011]), wherein the one or more plasmonic nanocrystals of the first and the one or more additional populations comprise a material selected from group consisting of  gold, silver, copper, aluminum, titanium nitride (TiN), indium tin oxide (ITO), and a combination thereof (Page 7, Claim 9). 

	Regarding claim 3: ‘456 discloses the composition (Page 1, [ 0011]), wherein the absorbance spectrum is tunable by varying a shell thickness of the first population of one or more plasmonic nanocrystals (Page 4, [0055]; Page 7, Claim 8).

	Regarding claim 4: ‘456 discloses the composition (Page 1, [ 0011]), further comprising: a third population of at least one of a semiconductor nanocrystal or a dielectric nanocrystal, the third population having a third extinction range; and wherein the absorbance spectrum of the composition is further characterized by the third extinction range and includes a transparency window characterized by a gap between the third extinction range and the first, narrow extinction range and the one or more additional narrow extinction ranges (Page 5, Figs. 5A-5F).

	Regarding claim 5: ‘456 discloses the composition (Page 1, [ 0011]), wherein the third extinction range blocks ultraviolet light wavelengths (Page 5, Figs. 9A & 9B). 

	Regarding claim 14: ‘456 discloses a filter comprising the composition embedded in a material, the filter providing a transparency to a defined wavelength range (Page 3, [0050]; Fig. 1A; Page 7, Claim 17).

Regarding claim 15: ‘456 discloses the filter, wherein the defined wavelength range is in the visible spectrum (Page 4, [0059]; Figs. 6A & 6B; Page 7, Claim 17).

	Regarding claim 16: ‘456 discloses the filter, wherein the material is glass or a polymer (Page 4, [0059]; Figs. 6A & 6B). 
	Regarding claim 18: ‘456 discloses a method of making a selective light wavelength filter comprising: embedding the composition of claim 1 in an optically-transparent composite material (Page 7, Claim 14)

Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimura et al. (US Pub. No. 2013/025856 A1, hereinafter “’456”) as applied to claim 1 above, and further in view of  Sargent et al. (US Pub. No. 2015/0333201 A1, hereinafter “’201”).

	Regarding claims 6-7: The disclosure of ‘456 is adequately set forth in paragraph 15 above and is incorporated herein by reference. ‘456 does not expressly teach the one or more plasmonic nanocrystals of the first population have a first size, and wherein the one or more additional populations include a second population of one or more plasmonic nanocrystals having a second size, and a third population of one or more plasmonic nanocrystals having a third size, the first size being larger than the second size, and the second size being larger than the third size, wherein a ratio of the first population to the second population to the third population is 0.1:0.1:1.3. 
	However, ‘201 teaches a composition (CQD films with embedded nanoshell; Page 10, [0177]) comprising: a first population of one or more plasmonic nanocrystals such as Pbs quantum dots having a first, broad extinction range (Page 1, Fig. 4A), and one or more additional populations of one or more plasmonic nanocrystals such as a gold nanoshell, each of the one or more additional populations having a unique additional, narrow extinction range (Page 1, Fig. 4A & 4B, peak at 820 nm), wherein an absorbance spectrum of the composition is characterized by the first, broad extinction range and the one or more additional, narrow extinction ranges that together block infrared light wavelengths, and the first and the one or more additional populations is selected from the group consisting of a nanoshell (Page 12, [0194]). ‘201 teaches the one or more plasmonic nanocrystals of the first population have a first size (Page 3, [0047]), and wherein the one or more additional populations include a second population of one or more plasmonic nanocrystals having a second size (Page 3, [0050]; Page 6, [0062]-[0064]), and a third population of one or more plasmonic nanocrystals having a third size, the first size being larger than the second size, and the second size being larger than the third size (Page 3, [0051]; Page 8, [0151]),  wherein a ratio of the first population to the second population to the third population is 0.1:0.1:1.3 (Page 8, [0149]) with benefit of providing photovoltaic devices include solution-processed materials (e.g., colloidal plasmonic and light absorbing semiconductor nanoparticles) that are specifically tuned to enhance overall photovoltaic performance through increased absorbance of the light absorbing material (Page 3, [0041]-[0042]). 
In an analogous art of a composition comprising one or more plasmonic nanocrystals, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the population of one or more plasmonic nanocrystals by ‘456, so as to include the one or more plasmonic nanocrystals of the first population have a first size, and wherein the one or more additional populations include a second population of one or more plasmonic nanocrystals having a second size, and a third population of one or more plasmonic nanocrystals having a third size, the first size being larger than the second size, and the second size being larger than the third size, wherein a ratio of the first population to the second population to the third population is 0.1:0.1:1.3 as taught by ‘201, and would have been motivated to do so with reasonable expectation that this would result in providing photovoltaic devices include solution-processed materials (e.g., colloidal plasmonic and light absorbing semiconductor nanoparticles) that are specifically tuned to enhance overall photovoltaic performance through increased absorbance of the light absorbing material as suggested by ‘201 (Page 3, [0041]-[0042]). 

18.	Claims 1-4, 6-7, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sargent et al. (US Pub. No. 2015/0333201 A1, hereinafter “’201”) in view of Hashimura et al. (US Pub. No. 2013/025856 A1, hereinafter “’456”). 

	Regarding claim 1: ‘201 teaches a composition (CQD films with embedded nanoshell; Page 10, [0177]) comprising: a first population of one or more plasmonic nanocrystals such as Pbs quantum dots having a first, broad extinction range (Page 1, Fig. 4A), and one or more additional populations of one or more plasmonic nanocrystals such as a gold nanoshell, each of the one or more additional populations having a unique additional, narrow extinction range (Page 1, Fig. 4A & 4B, peak at 820 nm), wherein an absorbance spectrum of the composition is characterized by the first, broad extinction range and the one or more additional, narrow extinction ranges that together block infrared light wavelengths, and the first and the one or more additional populations is selected from the group consisting of a nanoshell (Page 12, [0194]; Example 12). ‘201 does not expressly teach a first population of one or more plasmonic nanocrystals having a first, narrow extinction range.
	However, ‘456 teaches a composition (Page 1, [ 0011]) comprising: a first population of one or more plasmonic nanocrystals having a first, narrow extinction range, and one or more additional populations of one or more plasmonic nanocrystals, each of the one or more additional populations having a unique additional, narrow extinction range (Page 3, [0050]; Fig. 1A; Page 7, Claims 1 & 6), wherein an absorbance spectrum of the composition (i.e., film with embedded triangular plate; Page 7, Claim 7) is characterized by the first, narrow extinction range and the one or more additional, narrow extinction ranges that together block infrared light wavelengths, and the first and the one or more additional populations is selected from the group consisting of nanoprism (Page 4, [0059]; Figs. 6A & 6B; Page 7, Claim 6; Page 7, Claim 17) with benefit of providing an energy efficient transparent film and, more particularly, to a solar film layer(s) capable of transmitting desired wavelengths of light in the visible band, while blocking wavelengths outside the visible band (Page 1, [0011]). 
In an analogous art of a composition comprising one or more plasmonic nanocrystals, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the first population of one or more plasmonic nanocrystals by ‘201, so as to include a first population of one or more plasmonic nanocrystals having a first, narrow extinction range as taught by ‘456, and would have been motivated to do so with reasonable expectation that this would result in providing an energy efficient transparent film and, more particularly, to a solar film layer(s) capable of transmitting desired wavelengths of light in the visible band, while blocking wavelengths outside the visible band as suggested by ‘456 (Page 1, [0011]). 

Regarding claim 2: ‘201 teaches the composition (Page 10, [0177]), wherein the one or more plasmonic nanocrystals of the first and the one or more additional populations comprise a material selected from group consisting of  gold, silver, copper, aluminum, titanium nitride (TiN), indium tin oxide (ITO), and a combination thereof (Page 5, [006]; Page 15, Claim 10).

	Regarding claim 3: ‘201 teaches the composition (Page 10, [0177]), wherein the absorbance spectrum is tunable by varying a shell thickness of the first population of one or more plasmonic nanocrystals (Page 3, [0046]-[0048]; Page 15, Claim 8).
   
	Regarding claim 4: ‘201 teaches the composition (Page 10, [0177]), further comprising: a third population of at least one of a semiconductor nanocrystal or a dielectric nanocrystal, the third population having a third extinction range; and wherein the absorbance spectrum of the composition is further characterized by the third extinction range and includes a transparency window characterized by a gap between the third extinction range and the first, narrow extinction range and the one or more additional narrow extinction ranges (Page 8, [0151]).

	Regarding claim 6: ‘201 teaches the composition (Page 10, [0177]), wherein the one or more plasmonic nanocrystals of the first population have a first size (Page 3, [0047]), and wherein the one or more additional populations include a second population of one or more plasmonic nanocrystals having a second size (Page 3, [0050]; Page 6, [0062]-[0064]), and a third population of one or more plasmonic nanocrystals having a third size, the first size being larger than the second size, and the second size being larger than the third size (Page 3, [0051]; Page 8, [0151]) 

	Regarding claim 7: ‘201 teaches the composition (Page 10, [0177]), wherein a ratio of the first population to the second population to the third population is 0.1:0.1:1.3 (Page 8, [0149]). 
	
	Regarding claim 18: ‘201 teaches a method of making a selective light wavelength filter comprising: embedding the composition in an optically-transparent composite material (Page 12, [0193]; Fig. 3). 
Examiner Information
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
05/09/2022